DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 2 September 2021, with respect to the rejections of claims 1-5, 9-14, and 18-20 under 35 U.S.C. § 102(a)(1) as being anticipated by Socek (US-2015/0334398) have been fully considered and are persuasive.  The rejections of claims 1-5, 9-14, and 18-20 under 35 U.S.C. § 102(a)(1) as being anticipated by Socek (US-2015/0334398) have been withdrawn.

Allowable Subject Matter
3.	Claims 1-7, 9-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10 and 19 are amended by Applicant to incorporate allowable subject matter noted on pages 15-16 of the previous Office Action entered 4 June 2021.  Claims 2-7, 9, 11-16, 18 and 20 each include the allowable subject matter due to their respective dependencies.  Examiner has not discovered any prior art which fully teaches the pending claims, either singly or in an obvious combination.  The closest prior art discovered is the combination of Socek (US-2015/0334398), Sasaki (US-8,472,747), Kawakami (US-2003/0222875), Yasumoto (US-6,747,642), and Criminisi (US-8,625,897).  However, none of the above-cited 
Since none of the pending claims are taught by the prior art, and there are no other grounds of rejection or objection, claims 1-7, 9-16, and 18-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616